Citation Nr: 0325617	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-18 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the mid back (thoracic spine).

2.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of a chip fracture of the distal 
interphalangeal (DIP) joint of the left hand.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  He served in the Republic of Vietnam from April 1969 
to April 1970.  His DD 214 does not reflect the award of a 
Purple Heart.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the RO which denied service connection for 
residuals of shell fragment wound to the thoracic spine and 
granted service connection and assigned a noncompensable 
disability evaluation for residuals of a chip fracture of the 
DIP join of the 5th finger of the left hand, effective from 
February 5, 1999.  This case was before the Board in May 2001 
when it was remanded for additional development.

As the appeal regarding the evaluation of the left 5th finger 
fracture involves an original claim, the Board has framed the 
issue as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran's service medical records are silent for any 
treatment or diagnosis of any back disability, to include 
shell fragment wounds to the mid back, and there is no 
competent evidence that the veteran currently suffers from 
any residuals of shell fragment wounds to the mid back.

3.  The rating criteria for evaluating finger disabilities 
(i.e., ankylosis and limitation of motion) were changed 
during the course of this appeal.  Neither version of the 
criteria is more favorable to the veteran. 

4.  Since February 5, 1999, the veteran's left 5th finger 
disability is manifested by limitation of motion, without any 
other adverse symptomatology.  There is no evidence that the 
finger is ankylosed, or that it results in limitation of 
motion of other digits or interferes with the overall 
function of the hand.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
shell fragment wounds to the mid back (thoracic spine) are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

2.  The schedular criteria for a rating in excess of 0 
percent for residuals of a chip fracture of the distal 
interphalangeal joint of the left hand at any time since 
February 5, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5155, 5227 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5155, 5227, 5230 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issues herein decided has been 
accomplished.

Through the October 1999 rating decision, the December 1999 
statement of the case, May 2001 Board remand and April 2003 
supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claims.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
a June 2001 letter, the RO notified the veteran of the 
evidence necessary to substantiate his claims, including 
information necessary to establish the approximate date of 
the claimed in-service shrapnel wound, information regarding 
treatment received for the disabilities at issue and any 
evidence to support his assertion that the service-connected 
left 5th finger fracture caused "marked" interference with 
employment.  To date, there has been no response from the 
veteran.  

Additionally, the Board finds that all necessary development 
has been accomplished Moreover, the RO has undertaken 
reasonable and appropriate efforts to assist him in obtaining 
the evidence necessary to substantiate his claims, including 
requesting that the veteran submit additional evidence and 
arranging for the veteran to undergo VA examinations in 
connection with his claims.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claims that is available, but has not 
been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These claims 
are ready to be considered on the merits.

II.  Service Connection 

Background.  The report of an April 1968 enlistment 
examination included a normal clinical evaluation of the 
spine; no pertinent defects were noted.  On the Report of 
Medical History prepared by the veteran, the examiner noted 
complaints of occasional back pain, not considered disabling.  
A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to shrapnel 
wounds to the back.  The report of a July 1971 separation 
examination noted a normal clinical evaluation of the spine 
and there were no scars or body marks noted on the back.  
There was no significant or interval history noted.  

A review of the veteran's DD 214 reveals that he was a radio 
relay operator.  He did not receive any combat medals, 
citations or badges. 

In his claim for service connection, the veteran reported 
that his back condition was "caused by a combat wound.  
Shrapnel is still present."  He did not report any 
information with regard to medical treatment received for the 
claimed disability since service.  In an October 1999 
statement, an individual who served with the veteran in 
Vietnam recalled that the veteran had been wounded in the 
back when their unit came under attack and they were helping 
evacuate the wounded.  This individual reported that only the 
severely wounded were evacuated and the veteran received 
first aid in the field.  He further recalled that they did 
not receive a Purple Heart for their wounds because their 
unit was leaving Vietnam shortly thereafter.  

In November 2000, the veteran's representative submitted an 
additional statement from the veteran's service buddy in 
support of the veteran's claim and copies of photographs of 
the veteran and another serviceman who was reportedly killed 
in action during the same attack in which the veteran claimed 
to have been injured.  

The report of a September 1999 VA examination included x-ray 
evidence of arthritis of the thoracic spine and a diagnosis 
of residuals of shrapnel wound in the mid back.  When the 
Board initially reviewed the appeal in May 2001, it was noted 
that it was unclear whether or not the examiner concluded 
that the veteran had residuals of shrapnel wounds of the mid 
back or was reporting medical history as related by the 
veteran.  The Board remanded the case in order to obtain a 
clarification of the diagnosis.  

As noted hereinabove, the veteran did not respond to a June 
2001 letter from the RO requesting that he submit additional 
information and evidence in support of his claim for service 
connection.

The veteran presented to a March 2003 VA examination of his 
back, at which time the claims file was reviewed.  The 
examiner noted that the examination request referred to a 
thoracic spine disability; however, the veteran indicated it 
was his lumbar spine that bothered him.  He claimed that the 
"lame back came on in the mid 70s" and apparently developed 
after he got home.  He reported to the examiner that he was 
thrown when a rocket exploded in Vietnam and he had "some 
metal" removed from his low back at that time, but no 
sutures were placed.  On physical examination, complaints 
were limited to the lumbar spine; there were no complaints 
related to the thoracic spine.  

Following physical examination, the examiner noted that the 
veteran's history was "somewhat slanted."  The examiner 
noted no scars on the back.  The diagnostic impression was 
that of degenerative disease of the lumbosacral spine.  The 
examiner commented that the examination instructions 
specifically requested a search for any evidence of foreign 
bodies in the lumbar spine area, but there was no such 
evidence on x-ray.  The examiner further noted that there 
were no scars of the foreign bodies or injuries found.  While 
noting the report of the September 1999 VA examination of the 
thoracic spine, the examiner commented that "[t]here is no 
evidence at all of lumbar or dorsal spine foreign bodies."  

Analysis.  The veteran contends that he suffers from the 
residuals of shrapnel wounds to thoracic spine suffered in 
service.  In general, service connection may be established 
for disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  Thus, service 
connection will be established when a claimant has a current 
disability that is related to an injury or disease incurred 
(or aggravated) in service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The veteran's service medical records are negative for any 
complaints, treatment or findings of shrapnel wounds to any 
part of the back, thoracic or lumbar spine.  In addition to 
the absence of any documented in-service treatment, there was 
no pertinent history or diagnosis noted at separation.  There 
is no evidence of post-service medical treatment and the 
veteran did not respond to the RO's request for additional 
information which may have helped in a search for more 
official records to support his claim.  

The first diagnosis of a back disability is the report of the 
September 1999 VA examination; however, there is no medical 
evidence associating the current diagnosis with service.  The 
Board acknowledges the September 1999 VA examination that 
recorded the veteran's stated history of shrapnel wounds 
during service and his current complaints; however, that 
report did not include any interpretation or elaboration on 
that reported history.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  In addition, the veteran's service medical records 
show no related complaints.  

The Board has considered the veteran's assertions, and those 
of his service buddy, that he was injured when his unit came 
under attack.  The veteran's service records do not show that 
he engaged in combat.  His allegation as to the incurrence of 
a shrapnel wound to the back during service is not supported 
by the record.  The Board finds that the veteran did not 
engage in combat, and the liberalizing evidentiary standards 
set forth in 38 U.S.C.A. § 1154(b) and the corresponding 
regulation, 38 C.F.R. § 3.304(d), are not for application in 
this case. 

Even accepting as credible, the veteran's assertions that he 
suffered shrapnel wounds to the back, the claim of service 
connection for residuals of shrapnel wounds must be denied 
because of the absence of any evidence that he currently has 
any residual disability.  The report of the March 2003 VA 
examination included the examiner's specific report that 
there was no evidence of foreign bodies or related scars on 
the back.  As indicated above, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(fed. Cir. 1988); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In the instant case, service connection for the 
residuals of a shell fragment wound to the mid back must be 
denied because the first essential criterion for a grant of 
service connection has not been met.  As indicated above, 
there is no medical evidence that the veteran has residuals 
of shell fragment wounds to the mid back; hence, there is 
nothing upon which to predicate a grant of service 
connection.

In adjudicating the claim of service connection, the Board 
has considered the veteran's own assertions.  However, as a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the etiology of the claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

For all the foregoing reasons, the claim for service 
connection for residuals of shell fragment wounds to the mid 
back must be denied.  In reaching this decision, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the competent evidence neither supports nor is in relative 
equipoise that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55-57.  

III.  Initial rating

Background.  In the October 1999 rating action on appeal, the 
RO noted that the veteran had sustained a chip fracture to 
the left little 5th finger during service.  The report of a 
September 1999 VA examination noted a diagnosis of status-
post fracture of the DIP joint of the left 5th finger.  X-ray 
studies revealed minimal degenerative disease of the first 
metacarpophalangeal and interphalangeal joints.  Service 
connection was granted and a noncompensable rating assigned.

The veteran disagreed with the rating assigned and indicated 
that the condition affects his employment as a carpenter.  
The Board noted the veteran's contentions when the appeal was 
initially reviewed in May 2001 and remanded the case for 
another examination.  

As noted previously, the veteran did not respond to the RO's 
June 2001 request for additional information or evidence in 
support of his claim for increase.

The veteran presented to an October 2002 VA examination, at 
which time the claims file was reviewed.  The examiner noted 
the history of the veteran's in-service injury.  The veteran, 
who was noted to be right-handed, complained that the left 
finger aches in the cold.  He complained that lifting makes 
it ache at the end of the day and his finger is weak when 
gripping some things, such as tools.  The veteran reported 
that he treats his finger by soaking it and rubbing Ben-Gay 
"once in a while."  There was no infection, supports used 
on it, or constitutional symptoms of bone disease.  The 
examiner further noted that the veteran has been a self-
employed carpenter since 1981 and has lost no time because of 
the finger that he could relate to the examiner.  

Physical examination revealed that the left small finger has 
full extension when placed on the table.  The distal 
metatarsal [sic] joint was somewhat enlarged.  There was no 
residual flexion or pain to touch.  There was no evidence of 
malunion and no false joint; the veteran was not sore.  The 
examiner noted no swelling, redness or heat.  The examiner 
further noted that the veteran did not want to flex the 5th 
finger, but he can make it touch the palmar crease when 
repeated.  The examiner was able to push the 5th finger down 
and hold it on the palmar crease, with no complaint of pain.  
When the veteran grasps anything in his hand, he does not 
flex the 5th finger "out of choice."  The examiner commented 
that when the examiner pulled on the finger, it straightened 
out.  It "seem[ed]" strong to the examiner and there were 
no complaints of pain with pulling of the 5th finger.  The 
veteran reported that tools slip out of hand.  He was able to 
twist the hand and push using his palm.  The veteran could 
also pull if he chose to, but complained of pain in the 5th 
finger.  The examiner noted some weakness in the left hand 
"which [the examiner did] not understand."  The distal 
joint flexed to 21 degrees, with extension to 0 degrees flat 
on the table.  When the finger is straight, there is no 
finger drop and a bit of deformity.  
 
The diagnostic impression was that of history of a chip 
fracture of the left distal little finger.  The veteran 
complained of pain in the cold and weakness, but it was "not 
well demonstrated" on examination.  The examiner further 
observed that the veteran "seems" to have full flexion if 
he wished to do it.  Range of motion seems to be within 
normal limits, but by measurements, if he wishes to do it.  

Analysis.  The veteran contends that his service-connected 
left 5th finger disability is more severe than the current 
rating, assigned following the initial grant of service 
connection in the rating action on appeal, indicates.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned after a grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App. at 126.

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's left 5th finger disability has been assigned an 
initial noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  During the course of this 
appeal, VA revised the criteria by which finger disabilities 
are rated (i.e., ankylosis and limitation of motion), 
effective August 26, 2002.  See 67 Fed. Reg. 48784- 48787 
(Jul. 26, 2002).  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the RO has considered the veteran's claim under 
both the former and revised schedular criteria (see the April 
2003 supplemental statement of the case); there is no 
prejudice to the veteran in the Board doing likewise.  See 
Bernard, 4 Vet. App. at 384.  Thus, the Board will proceed to 
analyze the veteran's claim for a higher initial rating under 
each set of criteria to determine if one is more favorable to 
him.  If an increase is warranted based solely on the revised 
the criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

Under the former version of Diagnostic Code 5227, ankylosis 
of the ring finger, in either the minor or major hand, is 
rated as 0 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 (2002).  A note to Diagnostic Code 
5227, provided that extremely unfavorable ankylosis of the 
ring finger should be rated as amputation under Diagnostic 
Code 5155.  

Under revised Diagnostic Code 5227, ankylosis of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5227 (2003).  A note to new version of Diagnostic Code 5227 
provides that, in rating the disability, one should also 
consider whether it should be evaluated as amputation under 
new Diagnostic Code 5155, whether an additional evaluation is 
warranted for limitation of motion of other digits, and 
whether an additional evaluation is warranted for 
interference with the overall function of the hand.  Under 
new Diagnostic Code 5230, limitation of motion of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5230 (2003).

Under Diagnostic Code 5155, which was not revised, amputation 
of the ring finger, in either the minor or major hand, is 
rated as 10 percent disabling when it is without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto and 20 percent disabling when associated with 
metacarpal resection (more than one-half the bone lost).  

The Board also notes that Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71.

Based upon a review of the evidence, the Board finds that a 
compensable rating is not warranted under either the old or 
new rating criteria.  As the maximum disability rating for 
limitation of motion of the ring finger under Diagnostic Code 
5230 is 0 percent, a compensable evaluation is not warranted 
under that code.  The Board has considered the holding of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), where, in cases such 
as this, where the veteran's disability is rated based on 
limitation of motion, functional impairment due to pain must 
be equated to loss of motion.  However, where as here, "the 
appellant is already receiving the maximum disability 
rating" for limitation of motion (i.e., 0 percent under 
Diagnostic Code 5230), consideration of the provisions of 
DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
Accordingly, a compensable evaluation is not warranted under 
new Diagnostic Code 5230, despite the veteran's complaints 
that his finger disability causes pain.

The Board further finds that an increased rating is not 
warranted under either version of Diagnostic Code 5227.  
There is no evidence that the left right finger is ankylosed 
(Ankylosis is defined as immobility and consolidation of a 
joint.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  In 
fact, the most recent examination included that examiner's 
observation that the veteran "seems" to have full flexion 
in the finger is he "wishes to do it."  Therefore, the 
Board may not rate his service-connected left right finger 
disability as ankylosis.  The Board also notes that there is 
no evidence to support assignment of an additional evaluation 
for limitation of motion of other digits of the left hand or 
for interference with overall function of the hand.  

A compensable rating is not warranted under Diagnostic Code 
5003 because, as previously stated, that diagnostic code 
provides a compensable evaluation when there is limitation of 
motion with pain objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  The September 1999 and October 
2002 VA examinations do not include any such findings.  In 
fact, the most recent examination included the examiner's 
observation that the veteran appeared to have the ability to 
perform full flexion.  Accordingly, a compensable evaluation 
is not warranted under Diagnostic Code 5003 despite the 
veteran's numerous subjective complaints about the problems 
caused by his right finger disability because it has not 
shown to cause any limitation of motion.  38 C.F.R. § 4.71a.

Given the lack of adverse symptomatology outlined above, the 
Board likewise finds that it would be inappropriate to rate 
the veteran's left ring finger disability by analogy to 
amputation.  Accordingly, a compensable evaluation is not 
warranted under Diagnostic Code 5155. 38 C.F.R. § 4.71a 
(2002).

Further, the Board has reviewed the nature of the original 
disability and considered whether the veteran is entitled to 
a "staged" rating as prescribed in Fenderson.  Based upon a 
review of the evidence, however, the Board finds that at no 
time since February 1999 has there ever been objective 
evidence that the degree of disability due to the residuals 
of a chip fracture of the distal interphalangeal (DIP) joint 
of the left hand was commensurate with that necessary for 
assignment of a compensable evaluation.  Hence, a staged 
rating is not warranted. 

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment increased ratings in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of pain in the 
left 5th finger and his contention that it has limited his 
ability to work as a carpenter; however, it has not been 
shown by the competent, credible evidence of record that the 
veteran's service-connected left finger disability, alone, 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise presents such an exceptional or unusual 
disability picture as to render application of the normal 
schedular rating criteria impractical.  The veteran continues 
to work and has not required any hospitalization for his 
condition.  The October 2002 VA examination included the 
examiner's report that the veteran has lost no time from work 
because of the finger that he could relate to the examiner.  
The noncompensable rating presently assigned contemplates the 
symptoms noted in the record.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Service connection for residuals of shell fragment wounds to 
the mid back (thoracic spine) is denied.

An initial disability rating in excess of 0 percent for 
residuals of a chip fracture of the distal interphalangeal 
(DIP) joint of the left hand is denied.




	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



